Citation Nr: 1233240	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected back disability.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran apparently performed active military service from January 1955 to July 1957, and may have performed unverified reserve component service following his active service.    

This appeal initially came before the Board of Veterans Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied service connection for the knees and hips.  The Board remanded the case in April 2009 and in September 2011.  

The Veteran submitted a statement in August 2012.  He did not submit a waiver of his right to have new evidence reviewed by the RO.  However, his argument simply reiterated his belief that VA had not reviewed all the evidence of record, and asked VA to "list" all evidence considered so that he would know that all the evidence that was of record in October 2011 was reviewed.  The Veteran attached another copy of his October 2011 statements and the items attached to that statement.  Since a Supplemental Statement of the Case (SSOC) was issued in July 2012, and all evidence included in the August 2012 statement from the Veteran was of record at the time of the July 2012 SSOC, the August 2012 communication does not require that the appeal be Remanded for consideration of the evidence by the RO.  Appellate review may proceed.

The Board notes that the Veteran's October 2011 statement, and medical opinions from at least two providers (JSH, MD and DNF, MD) reflect discussion of the severity of lumbar disability, for which service connection was granted in a rating decision prepared in September 2011.  The Veteran's submission of those medical reports, with the statement that "I request reconsideration for an increase to this entitlement," is a disagreement with the initial evaluation for thoracolumbar spine disability assigned in the September 2011 rating decision.  The claims file before the Board does not reflect that the RO has adjudicated this disagreement, and documents included in the virtual file associated with the claims file electronically do not reflect that the disagreement with the initial rating has been adjudicated.  The Board has no jurisdiction to adjudicate this issue in the first instance.  The Veteran's October 2011 statement is referred to the RO for action as necessary.  

The Board also notes that the Veteran's October 2011 statement includes several references to a right shoulder disorder.  The claim for service connection for a right shoulder disorder was denied in the Board's August 2011 Decision and Remand.  That Board decision was not appealed to the Court of Appeals for Veterans Claims, and is final.  As such, the Board has no jurisdiction to address a claim for service connection for a right shoulder disorder at this time.  It is possible that the Veteran is attempting to submit a request to the RO to reopen the claim.  These statements are REFERRED to the RO to request clarification from the Veteran.

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in March 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right knee disorder was medically diagnosed in 1972, about 15 years following the Veteran's service discharge, but a left knee disorder was not manifested until additional time elapsed after the Veteran's service.

2.  The Veteran's right and left knee disorders have not been chronic and continuous since his service.

3.  The preponderance of the medical evidence is against a finding that a right or left disorder or a bilateral knee disorder is due to or aggravated by a service-connected back disability or symptom of a back disability or use of a cane.  

4.  There is no evidence that the Veteran sought treatment for a right or left hip disorder, or that such a disorder was medically diagnosed, until more than 30 years elapsed after the Veteran's service discharge.  

5.  The preponderance of the medical evidence is against a finding that a right or left hip disorder is due to or aggravated by a service-connected back disability or symptom of a back disability or use of a cane.  


CONCLUSIONS OF LAW

1.  A right knee, left knee, or bilateral knee disorder, to include arthritis, was not incurred in or aggravated by service, and is not the result of or secondary to a service-connected back disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310(b) (2012).

2.  A right hip, left hip, or bilateral hip, to include arthritis, was not incurred in or aggravated by service, and is not the result of or secondary to a service-connected back disability, nor may service connection be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board will address VA's duties to the appellant.  The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Following the Veteran's submission of claims for service connection in November 2007, the RO issued notice in December 2007 that advised the Veteran of the criteria for establishing service connection and advised him of the types of evidence which would assist him to substantiate the claims.  The communication also advised the Veteran of the criteria governing determination of the degree of disability and the effective date of a grant of an increased rating, if the claim were granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The claims were adjudicated in January 2009, prior to the Veteran's Travel Board hearing.  The Claims were readjudicated in April 2010 and in July 2012, after the Board's Remands.  Board finds that any deficiency as to timing or content of any notice to the Veteran has been cured by appropriate notice and subsequent adjudication, with the most recent readjudication being in July 2012.  Consequently, any defect in the timing of this notice was cured by subsequent notice and readjudication of the Veteran's claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of notice may be cured by affording the Veteran appropriate notice and subsequent adjudication).  The Board finds, therefore, there is no prejudice to the Veteran.
Duty to assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records were initially requested in 2002 and associated with the claims file.

VA has attempted to obtain the service treatment reports (STRs) from the National Personnel Records Center (hereinafter: NPRC).  NPRC has supplied a July 1957 separation examination report, DD-Form 214, and a notation that all other pertinent military records were destroyed in a fire in 1973.  

The Board remanded the case for development in 2009 and 2011.  Following the 2009 Remand, the agency of original jurisdiction (AOJ) attempted to obtain the Veteran's service treatment records through alternative resources, and the Veteran was afforded VA examination as directed in the Remand.  In particular, the AOJ made another request for the records, including alternative records, in June 2009.  VA examination was conducted in December 2009.  In July 2010, another attempt was made to locate the Veteran's service treatment records.  No additional records were located.

The Board's 2011 Remand directed that VA examination addressing the whether the likelihood of etiologic relationship between the Veteran's service-connected lumbar disability and knee or hip disorders.  Such exanimation was conducted.  The remand orders of the Board have been accomplished, and no further actions under the Remands are required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Veteran's service treatment records were requested, but have not been located.  Multiple requests have been sent.  A request for a search for separately-filed hospital records from the facility at which the Veteran testified he was hospitalized was submitted, but no records were located.  The Veteran also contends that certain information in the records is incorrect.  Attempts have been made to obtain alternative information, but no records were located.  The Veteran's personnel records were requested separately, but no records were obtained.  The records remain incomplete, but further attempts to obtain evidence have been fruitless.  

The Veteran was afforded VA examination in January 2011 and further opinion was sought in October 2011.  The Veteran submitted extension private medical records and records of his federal service with the CIA (Central Intelligence Agency).  
The Veteran testified in his own behalf.  Service treatment records cannot be located.  The Veteran has not indentified any other records that he contends are available.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disease, to include arthritis, may be presumed to have been incurred in service, if manifest to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  Since the Veteran's claim in this case was received in November 2006, the changed regulation is applicable to this claim.  The intent of the change was to conform VA regulations to decisions from the United States Court of Appeals for Veterans Claims (Court), specifically Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Section 3.310(a) addresses whether a service-connected disability is the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a nonservice-connected disability.  38 C.F.R. § 3.310(b). 

A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

Facts and analysis

Because the Veteran's service records are incomplete, it remains unknown whether the Veteran reported continuing hip or knee pain during service or at separation.  The separation examination report itself includes no notation that there was any abnormality of the hips or knees.  

At his Travel Board hearing in March 2009, the Veteran testified that he had a back injury in service, but he did not indicate that his hips or knees were affected by the in-service injury.  The Veteran testified that he had knee and hip problems while he worked for the CIA.  The Veteran testified that, rather than a direct injury to the hips or knees, he felt that his back disability caused the hip and knee injuries because he was unable to walk in a proper posture and required use of a cane.  The Veteran noted that he could not stand up straight.  

The Veteran submitted a January 1973 medical history, apparently related to his employment.  The 1973 history reflects that the Veteran complained of his "knee."  A statement from GAT, MD, dated in December 1979, states that the Veteran was treated for a right knee injury in November 1972, at which time a torn cartilage of the right knee was suspected.  In 1983, JOR, MD, reported that the Veteran had pain in both knees and that there was calcification in the superior tendon of each patella, bilaterally.  These clinical records, as well as other private clinical records dated from 1969 to 1993, reflect that the Veteran was treated for a variety of diagnoses.  However, no diagnosis of a right or left hip disorder is noted.  Some complaints of knee pain, especially right knee pain in the early 1970s, are noted.  These clinical records are unfavorable to a claim for a right or left knee diode or a right or left hip disorder based on chronic and continuous pain, since these records establish that the Veteran did not complain or chronic right or left knee or chronic right or left hip pain during this lengthy period following the Veteran's service discharge.  

In July 2008, the Veteran's physician, Dr. RSG, provided an opinion that there was a "strong possibility" that the bilateral hip and knee problems had been caused by stooping due to use of a cane and an awkward gait.  This evidence is favorable to the Veteran's claim, as it suggests a direct etiologic relationship between use of a cane and the development of arthritis.  Dr. G. stated that his conclusion was based on the Veteran's medical records, physical examinations of the Veteran, and the previous studies and tests, including the 1957 separation examination.  

In January 2009, Dr. RSG stated that it was "highly probable" that the Veteran's hip and knee problems were a natural progression of his "deteriorating condition," but that these conditions were "negatively exacerbated by his necessary use of a cane."  Dr. RSG's January 2009 opinion appears to contradict the July 2008 opinion, in that the second opinion indicates that the relationship between symptoms of a back disorder and the development of bilateral hip and knee disorders is not a direct causal relationship, but rather, that the use of the cane required by back pain aggravates the knee and hip disorders.  This opinion renders the earlier opinion from Dr. G. of little probative value.  The opinion that use of a cane aggravates hip and knee disorders is somewhat favorable to the Veteran, but Dr. G. did not provide an explanation for the change in his opinion, so the persuasive value of the January 2009 opinion is diminished by the lack of explanation for the conclusion.  

December 2009 and January 2011 VA orthopedic examination reports reflect agreement that the Veteran manifests right and left knee and right and left hip disorders.  The physicians opined that it was unlikely that the Veteran's back injury in service or his back disorder would cause the Veteran's current hip or knee disorder or pain.  The examiner who conducted the January 2011 examination noted in particular that the location of the "hip" pain reported by the Veteran was different from the location of hip pain expected due to arthritis of the hip, but was more likely a manifestation of the Veteran's back disorder.  Moreover, the examiner noted, the Veteran's radiologic examination disclosed only degeneration of the hips consistent with the Veteran's age.  

These opinions are somewhat unfavorable to the Veteran's claims.  However, the providers did not clearly address whether use of a cane, due to a service-connected low back disability, aggravated pathology or symptoms of hip or knee osteoarthritis, and did not address whether any other symptom of back pain, such as an awkward gait, could serve to increase hip or knee pain.  

The examiner who conducted VA examination in October 2011 was asked to review the claims files with special attention to Dr. G's July 2008 and January 2009 opinions, and to determine whether the Veteran's knee or hip disorders were aggravated by such symptoms of service-connected back disability such as a stooping or awkward gait, or use of a cane.  The reviewer concluded that it was less than likely (less than 50 percent likely) that the service-connected low back disability, including stooping, and/or the Veteran's use of a cane, and/or an awkward gait, aggravated any bilateral hip or bilateral knee disorders.  The reviewer explained that use of a cane would be more likely to decrease the symptoms of right knee arthritis than to increase those symptoms, and use of a cane would decrease stress on both knees.  The examiner noted that radiologic examinations of the hips and knees conducted "two years ago" reveal only mild osteoarthritic changes, which was "surprising" since the Veteran was 76 at that time of those examinations.  

The Veteran submitted a private medical opinion dated in October 2011 from NAP, MD.  Dr. P. stated that the Veteran was under his care for severe osteoarthritis of both knees.  Dr. P. stated that the Veteran's "present status" was markedly impaired by the arthritis, limiting the Veteran's ability to walk and/or function.  However, Dr. P. did not discuss a hip disorder of either hip, so this evidence is neither favorable nor unfavorable to the appeal for service connection for a right or left hip disorder.  

The Veteran argued, in his October 2011 statement, resubmitted in August 2012, that Dr. P's statement was favorable to his claim because Dr. P. states that the right and left knee pain is "secondary to advanced osteoarthritis."  However, since Dr. P, did not discuss the Veteran's lumbar disability in the physical examination and did not include a diagnosis of a thoracic or lumbar disorder in the list of diagnoses in the assessment, the Board does not agree with the Veteran's interpretation of Dr. MJP's report as favorable.  The Veteran also notes that the report reflects that the Veteran was not a candidate for surgical treatment of knee or hip disorders because of "multiple co-morbidities."  However, the co-morbidities noted in the assessment include cardiovascular disease and peripheral vascular disease, but not the Veteran's service-connected back disorder.  Thus, the Board cannot agree with the Veteran's contention that this aspect of Dr. MJP's report is favorable to the claim that hip and knee disorders are aggravated by the service-connected back disability.

Dr. NAP stated only the Veteran was under care for severe arthritis of the knees, but did not indicate that the arthritis of the knees, or the severity of symptoms of the disorder, was affected by any other disorder, such as a disorder of the back.  This evidence is neither favorable nor unfavorable to the appeal for service connection for a right or left knee disorder.  The Veteran contends, in his October 2011 statement, that Dr. NAP's opinion is favorable to his claim because of the statement that the Veteran's status is "markedly impaired by the arthritis."  It does not appear to the Board that Dr. NAP is referencing the service-connected back disability, since his statements indicates that the Veteran's sever osteoarthritis of both knees has been refractory to conservative treatment.  Since Dr. NAP's statement does not reference the Veteran's service-connected back disability, and does not include a reference to arthritis of the spine, the Board does not agree with the Veteran's contention that Dr. NAP's statement is favorable to the Veteran's claim that service-connected back disability aggravates a knee or hip disorder or pain.  

The statements provided by JSH, MD, DNF, MD, are neither favorable nor unfavorable to the claims on appeal, because those statements do not discuss either a knee disorder or a hip disorder with regard to service-connected back disability or any symptom thereof.  

The 2008 and 2009 statement provided in October 2011 from RSG, MD are duplicates of the statements previously submitted by Dr. G.  A September 2011 statement from MJP, MD, notes that the Veteran has right and left hip pain and right and left knee pain "secondary to" osteoarthritis.  No relationship to a back disability is discussed, so the September 2011 treatment note from Dr. MJP is neither favorable nor unfavorable to the appeal for service connection for a right or left knee disorder.

The earliest medical evidence that the Veteran had a right knee disorder following service is a 1973 history which indicates that the Veteran had a knee complaint.  The December 1979 statement from Dr. GAT makes it clear that the Veteran sought treatment for right knee pain in 1972 following an injury.  There are rather lengthy records of the Veteran's treatment for serious cardiovascular disorders from 1990 to 1993.  Those records reflect no diagnosis or history of bilateral knee or bilateral hip disorders, and reflect no complaints of right or left knee or right or left hip pain.  The 1990 to 1993 records include numerous notations about the Veteran's history.  

Because the treatment records reflect several treatment episodes over the course of several years, it is not credible that the Veteran had intermittent chronic right or left knee or hip pain without manifestations warranting notation during these three years.  Moreover, the care reflected in the records from 1990 to 1993 was rendered in circumstances which establish that it would have been in the Veteran's best interest to report knee or hip pain, if present, since he was being treated for a variety of disorders.  Thus, to the extent that the Veteran contends that he had chronic right or left knee or chronic right or left hip pain, or a bilateral disorder of those joints, prior to 1993, such contention is not credible.  The preponderance of the evidence is against a finding that the Veteran incurred a right, left, or bilateral knee or hip disorder in service or within one year following service separation, or that such disorder was chronic and continuous following service.  The hip and knee disorders at issue are not the type of disorder which is readily observable by a lay person, so the Veteran's reports of chronic and continuous pain, if credible, would not be sufficient alone to establish a diagnosis in service, within a year after service, or on the basis of chronicity.  Davidson, supra.

The preponderance of the evidence is also against a finding that the Veteran's service-connected back disability caused a knee or hip disorder.  Each of the VA examiners has provided an opinion unfavorable to such etiology.  Although Dr. G's 2008 opinion stated that a direct causation etiology was a "strong possibility," Dr. G's later, 2009 opinion contradicted that statement, and Dr. G's 2008 opinion is, at most, weakly favorable to the claims on a direct causation basis.  The unfavorable VA opinions outweigh Dr. G's 2008 opinion, given that Dr. G himself contradicted the opinion.  Direct causation of a knee or hip disorder by the service-connected back disability has not been established.

The Veteran primarily contends that because his service-connected back disability requires him to use a cane, results in an awkward gait, and results in a stooped posture, these symptoms exacerbate pain due to the hip and knee arthritis, and those disorders are aggravated by the service-connected disability.  The VA examiner who conducted the January 2011 examination concluded that the pain the Veteran attributed to aggravation of his hip disorder was actually a manifestation of the underlying service-connected back disability and was no related to the hip disorder.  This evidence is unfavorable to the claim on the basis of aggravation.  

The examiner who conducted the October 2011 VA examination opined that the Veteran's awkward or stooped gait did not increase the severity of symptoms of hip or knee pain, and opined that, to the extent that use of cane would affect knee pain, the examiner would expect the assistive device to reduce, not increase, pain due to bilateral hip and knee arthritis and take stress off the knees.  This opinion is unfavorable to the Veteran's claim on the basis of aggravation.  The Veteran has argued that there are several items of favorable private evidence, but the Board, as discussed above, does not agree that there is favorable private evince other than Dr. G's 2009 opinion that the Veteran's hip and knee disorders were "negatively exacerbated" by use of a cane.  The 2009 private evidence is of less persuasive and probative value than the 2011 VA opinions that the pain that the Veteran reported as aggravation of a hip disorder was not a manifestation of the hip disorder and the 2011 opinion that the Veteran's gait and use of a cane did not aggravated hip and knee disorders.  The unfavorable evidence preponderates.  

The medical evidence is not in equipoise, but, rather, preponderates against each claim under each possible theory of entitlement.  There is no reasonable doubt which may be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claims must be denied.  


ORDER

The appeal for service connection for a bilateral hip disorder, to include as secondary to a service-connected back disability, is denied.

The appeal for service connection for a bilateral knee disorder, to include as secondary to a service-connected back disability, is denied.





______________________________________________
F. JUDGE FLOWERS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


